Citation Nr: 1526653	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased compensable rating for tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to September 1971.  He was awarded, in part, the Combat Infantryman's Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO continued a zero percent (noncompensable) disability rating assigned to the service-connected tinea pedis with onychomycosis of both feet.  The Veteran appealed the noncompensable disability rating assigned to this disability to the Board.  

In November 2010 and December 2013, the Veteran testified before a Decision Review Officer and Veterans Law Judge (VLJ) at hearings conducted at the above RO, respectively.  Copies of the hearing transcripts have been uploaded to the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records, respectively.  As the VJL who presided over the December 2013 hearing is no longer employed at the Board, the Veteran was provided another opportunity to testify at a hearing before another VLJ concerning the instant appeal.  The Veteran declined a second hearing, and requested that his appeal be adjudicated on the evidence of record.  (See label, "Hearing Response," uploaded to the Veteran's VBMS electronic record on June 2, 2015).  Thus, the Board will proceed with appellate review of the claim based on the evidence of record. 

In a November 2014 rating action, the RO granted service connection for dermatophytosis of the feet (originally claimed as groin rash) and rated it jointly with the Veteran's service-connected tinea pedis with onychomycosis of both feet.  A zero percent disability rating was continued, effective November 28, 2008--the date VA received the Veteran's claim to reopen a previously denied claim for a groin rash.  (See November 2014 rating action).  In view of the foregoing, the Board has framed the issue on appeal to characterize the Veteran's service-connected skin disability pursuant to the RO's November 2014 rating action . 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds it must again remand the claim for appropriate medical clarification.  Accordingly, further appellate consideration will be deferred and this issue remanded to the AOJ for action as described in the directives outlined in the indented paragraphs below.

The Veteran seeks an increased compensable disability rating for his service-connected skin disability.  He maintains that he has flare-ups of his skin disability that are triggered by the heat and summer months.  (Transcript at pages 5, 13).  

The Veteran's tinea pedis with onychomycosis of both feet with dermatophytosis.  is currently rated as noncompensably disabling under Diagnostic Code 7813.  The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49,490 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54,708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  The Veteran's claim for an increased disability rating for the above disability was initially received on October 14, 2008.  He has not requested evaluation under the revised ratings criteria.  Therefore, only the post-2002/pre-October 2008 version of the schedular criteria is applicable. 

Under the post-2002/pre October 2008 criteria, Diagnostic Code 7813 provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118. 

The Veteran's service-connected disability is dermatophytosis with tinea pedis and onychomycosis of the feet and tinea cruris of the groin, not involving the face or head without causing scarring.  (See May and September 2014 VA skin examination report and addendum, respectively). Therefore, the Veteran's fungal skin disorder is rated under Diagnostic Code 7806.

Diagnostic Code 7806, which governs dermatitis or eczema, provides a noncompensable evaluation when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is provided with at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the prior 12 months.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the prior 12 months.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

VA last examined the Veteran's skin disability to determine its current severity in May 2014.  (See May 2014 VA skin examination with addendum in September 2014.)  The Veteran indicated that he primarily experienced a rash between his toes in the summertime.   He related that because it had not become too hot, his [skin] problem had not fully reoccurred.  A physical evaluation of the Veteran's skin in May 2014, revealed no active rash between his toes or in the groin area, although the area was noted to have been dark.  In the narrative portion of the May 2014 examination report, as well as in a September 2014 addendum, the examiner indicated that the Veteran's skin disability covered about two (2) percent of his body area and five (5) percent of total body surface area.  (See May and September 2014 VA skin examination report and addendum, respectively).  In the latter portion of the May 2014 examination report, however, the examiner checked a box indicating that the Veteran's skin disability covered less than five (5) percent of total body surface and exposed area.  (See May 2014 VA skin examination report at page 3.)  Thus, there are internal inconsistences within the May 2014 VA examination report that need to be addressed on remand.  

The Veteran's representative contends that the May 2014 VA skin examination is inadequate because it was not performed during a period when the Veteran was experiencing a flare-up of his skin disability.  (See Veteran's Representative's June 2015 written argument to VA).  When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Thus, in view of the internal inconsistencies within the May 2014 VA examination report, the findings of which are relevant to evaluating the Veteran's skin disability under Diagnostic Code 7806, and evidence that it was performed during a latent period of the Veteran's skin disability, the Board finds that an attempt should be made to schedule the Veteran for a skin examination during an active stage.  Id.  There also appear to be relevant outstanding treatment records with respect to his skin disability that should be secured on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his skin disability and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Obtain the complete records of all such treatment and evaluation from all identified sources, to specifically include the most current VA treatment records possible. 

2.  After any additional evidence has been received and associated with the Veteran's VBMS electronic record pursuant to directive one (1), schedule him for a VA skin examination during an active phase or flare-up of his tinea pedis with onychomycosis of both feet with dermatophytosis (claimed as tinea cruris of the groin), preferably between the months of June and August/early September, to allow for a thorough evaluation of the severity of his skin problems during the worst of his symptoms.

Specifically, the VA examiner should address the following: 

a) Identify all pathology related to the Veteran's service-connected skin disorder, tinea pedis with onychomycosis of both feet with dermatophytosis (tinea cruris). Conduct all necessary tests and elicit findings in response to the applicable criteria. 

b) Specify the location and extent of the skin disorder in terms of a percentage of the body and a percentage of exposed areas, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period. 

c) Specifically note whether the Veteran's skin disorder involves disfigurement of the head, face, or neck, and describe the nature and extent of any disfigurement.  Also, take into account any flare-ups the Veteran may have experienced during the year. 

d) State whether the Veteran's skin disorder is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is painful, unstable, or superficial.

e) Discuss whether the Veteran's skin disorder is productive of any additional functional impairment.

f) State what impact, if any, the Veteran's skin disorder has on his activities of daily living, including his ability to obtain and maintain employment.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and explain why. 

3.  The RO should then readjudicate the claim, to include consideration of "staged " ratings, i.e., disability ratings for separate periods of time based on the facts found.  (See Hart v. Mansfield, 21 Vet. App. 505 (2007).)  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

